 Case 3:17-cv-02363-G-BH Document 17 Filed 05/14/20            Page 1 of 1 PageID 90



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

KEENAN LAMAR CLOUD,                        )
ID# 2104860,                               )
          Plaintiff,                       )
vs.                                        )    No. 3:17-CV-2363-G-BH
                                           )
JUDGE KERRY FITZGERALD, et al,             )
         Defendants.                       )    Referred to U.S. Magistrate Judge
                                           )

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court. By separate

judgment, the plaintiff’s claims against the judge and the prosecutors in their official

capacities will be DISMISSED without prejudice, and his remaining claims will be

DISMISSED with prejudice under 28 U.S.C. § 1915(e)(2)(B).

      SO ORDERED.

May 14, 2020.


                                         ________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
